Opinion issued December 15, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-13-00066-CV
                             ———————————
                          ALETA CHAPMAN, Appellant
                                          V.
                         THINH QUOC PHAM, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1006033


                           MEMORANDUM OPINION
      Appellant, Aleta Chapman, proceeding pro se, has failed to timely file her

appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). On September 27, 2016,

this Court’s Order noted that this Court had reinstated this case after the dismissal

of appellant’s bankruptcy case, and further ordered appellant to file her brief, without
a reporter’s record, within thirty days of that Order. See id. 37.3(c), 38.6(a). After

being notified by the Clerk of this Court on November 16, 2016, that this appeal was

subject to dismissal for appellant’s failure to timely file her appellate brief within

ten days of the date of that notice, appellant did not timely respond.1 See id.

38.8(a)(1), 42.3(c).

      Accordingly, we dismiss this appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




1
      On November 21, 2016, the late-brief notice from the Clerk of this Court was
      returned to this Court because the forwarding time to appellant had expired.
                                           2